RESOLUCIÓN
El pasado mes de noviembre adoptamos un nuevo regla-mento que regirá los procesos en este Tribunal por los próximos años. In re Reglamento Tribunal Supremo, 183 D.P.R. 386 (2011). En lo que nos concierne, la Regla 4 de ese Reglamento, id., establece:
(b) Funcionamiento en salas
El Tribunal podrá organizarse en una o más salas para el despacho de cualquier asunto, excepto aquellos para los cuales la Constitución dispone un número mínimo de Jueces y Juezas. La sala o las salas de despacho no podrán tener menos de tres (3) Jueces o Juezas. Presidirá cada sala el Juez o la Jueza de mayor antigüedad en el Tribunal que forme parte de ésta. Cuando el Juez Presidente o la Jueza Presidenta forme parte de una sala, él o ella la presidirá. El Tribunal designará, mediante resolución, a los Jueces o las Juezas que integrarán las salas de despacho.
Los Jueces o las Juezas integrantes de una sala deberán intervenir en el despacho y la decisión de los asuntos someti-dos ante ésta. Las resoluciones de sala se identificarán como originadas en la sala que las emite, haciéndose constar los Jueces o las Juezas que la componen. Para recomendar la ex-pedición de un auto se requerirán los votos de por lo menos la mitad de los Jueces o las Juezas que intervengan. Cuando una sala determine que un auto debe ser expedido, lo referirá al Pleno del Tribunal. ... El Pleno del Tribunal determinará fi-nalmente si expide el auto en los recursos que le hayan sido referidos.
El Juez Presidente o la Jueza Presidenta deberá formar parte de cualquier sala de despacho para resolver un empate. Cuando por alguna circunstancia el Juez Presidente o la Jueza Presidenta no pueda intervenir para resolver un em-pate, designará a otro Juez u otra Jueza que no forme parte de *511la sala en que surgió el empate, en orden sucesivo de antigüe-dad, para actuar en su lugar.
Cuando un miembro de la sala no pueda intervenir en la decisión de algún asunto, el Juez Presidente o la Jueza Presi-denta designará a otro Juez u otra Jueza para constituir la sala. Esta designación se hará por orden invertido de antigüe-dad, comenzando con el Juez o la Jueza de menor antigüedad que no forme parte de la sala del Juez sustituido o la Jueza sustituida, hasta el Juez o la Jueza de mayor antigüedad que no forme parte de la sala, y así consecutivamente. Si la persona sustituida fuese quien preside dicha sala, el Juez o la Jueza de mayor antigüedad entre quienes forman parte de la sala así constituida actuará como presidente o presidenta para la consideración del asunto.
Cuando se presente una moción de reconsideración de una decisión emitida por una sala, ésta será resuelta por una sala distinta a la que haya emitido la decisión, excepto cuando la composición de la sala haya sido alterada. En ese caso, la mo-ción podrá ser considerada por cualquier sala o por el Tribunal en Pleno. Si se presenta una moción de reconsideración subsi-guiente, ésta será resuelta por una sala distinta a la que haya emitido la decisión y a la que haya resuelto la primera moción de reconsideración. Las mociones de reconsideración de una decisión emitida por el Pleno del Tribunal serán resueltas por éste. (Escolios omitidos.)
Es tiempo de que impregnemos efectividad a esta disposición. Como se recordará, en In re Solicitud Aumentar Núm. Jueces TS, 180 D.P.R. 54 (2010), solicitamos a la Asamblea Legislativa que aumentara mediante legislación la composición de este Foro para añadirle dos nuevos integrantes. En aquella ocasión señalamos:
Actualmente, cada uno de los siete Jueces presenta cinco casos al Pleno, para un total de 35 recursos semanales. Con un funcionamiento de tres salas compuesta por tres Jueces cada una, sin más, estaríamos en posición de atender 45 recursos semanales entre las tres salas. Además, la calidad en la revi-sión aumentará, ya que cada Juez tendrá que examinar un total de 15 recursos en vez de 35. Esto se debe a que cada sala atendería 15 recursos semanales en vez de los 35 que atiende actualmente el Pleno. A corto plazo, ya que la carga semanal de cada Juez se reducirá considerablemente, sería posible au-mentar temporeramente la asignación de casos de cinco a siete por Juez, lo que aumentaría la producción semanal de 35 *512a 63 recursos. Al tomar esa medida, cada sala atenderá 21 recursos semanales. Esto es, con esa medida temporera esta-ríamos duplicando la producción semanal de este Tribunal. Eso nos permitiría eliminar en un plazo breve el atraso exis-tente en la consideración de recursos, para expedir o denegar el auto. íd., pág. 70.
La Asamblea Legislativa accedió a la solicitud de este Tribunal aprobando la Ley Núm. 169-2010, mediante la cual se enmendó el Art. 3.001 de la Ley Núm. 201-2003, conocida como la Ley de la Judicatura de Puerto Rico de 2003, 4 L.P.R.A. sec. 24r. Este Tribunal tiene una preocu-pación genuina por la demora que enfrenta en su calendario. Por ello, completada la integración de los Jue-ces y Juezas adicionados a este Tribunal, y tras entrar en vigor nuestro nuevo Reglamento, estamos en condiciones para organizamos en salas de despacho de tres Jueces o Juezas para atender con más agilidad y eficiencia los re-cursos que se nos presenten. Así, en virtud de la Regla 4 de nuestro Reglamento, supra, se componen las siguientes sa-las de despacho para atender los recursos discrecionales que se presenten:

Primera Sala:

Hon. Federico Hernández Denton, presidente
Hon. Rafael L. Martínez Torres
Hon. Edgardo Rivera García

Segunda Sala:

Hon. Liana Fiol Matta, presidenta
Hon. Mildred Pabón Charneco
Hon. Roberto Feliberti Cintrón

Tercera Sala:

Hon. Anabelle Rodríguez Rodríguez, presidenta
Hon. Erick V. Kolthoff Caraballo
Hon. Luis F. Estrella Martínez
Los miembros de las tres salas de despacho tendrán el *513deber de reunirse una vez en semana en el lugar y a la hora que cada sala disponga. Véase Regla 6(d) del Regla-mento del Tribunal Supremo en In re Reglamento del Tribunal Supremo, supra. Sin embargo, las reuniones de las salas no deberán confligir con la reunión que celebrará el Pleno de este Tribunal el último viernes de cada mes. Ade-más, mientras el número de recursos pendientes lo per-mita, cada Juez y Jueza tendrá la obligación de informar siete recursos nuevos en cada reunión de las salas de des-pacho, para un total de 21 casos por sala. Véase Regla 6(a), supra. El Juez Presidente asignará a cada sala los casos que estas atenderán.
El Tribunal en Pleno se reunirá el último viernes de cada mes, comenzando a las 9:30 a.m., según se dispone en la Regla 6(a) de nuestro Reglamento, supra. En esa re-unión del Pleno se discutirán las recomendaciones que ha-gan las salas de despacho para expedir los recursos que tienen ante su consideración, así como cualquier asunto referido al Pleno, según se dispone en la Regla 6, id., o por acuerdo del Tribunal. El Juez o la Jueza que informó un caso en su sala y prevaleció en su recomendación de expe-dir, será quien lo informe en el Pleno. Por el contrario, si un Juez o una Jueza recomienda no expedir y queda en minoría, el caso lo informará uno de los dos Jueces o Jue-zas que recomendaron expedir.
Asimismo, cuando algún Juez o alguna Jueza no inter-venga en un recurso de la sala a la cual pertenece, se se-guirá el proceso que se estipula en la Regla 4 del Regla-mento de este Tribunal, supra. La regla citada también regula el proceso de las mociones de reconsideración de una decisión emitida por las Salas de Despacho. Id.
Por su parte, las mociones en auxilio de jurisdicción se tramitarán de acuerdo con el proceso contemplado en la Regla 28 de nuestro Reglamento, supra. En específico, la Regla 28, supra, dispone que será el Tribunal en Pleno el *514que determinará si se expide la orden provisional en auxi-lio de jurisdicción. De igual forma, el Tribunal en Pleno atenderá los procesos disciplinarios contra abogados, abo-gadas, notarios o notarías, tal como se dispone en las Re-glas 14 y 15 de nuestro Reglamento, supra. Las mociones en auxilio de jurisdicción se asignarán a los Jueces y las Juezas para su atención en el orden estricto de antigüedad. Todo otro asunto, incluyendo las mociones de reconsidera-ción de las decisiones del Tribunal en Pleno y las mociones de reinstalación de abogados y abogadas, se asignará de la misma forma mediante un listado por separado. Lo mismo se hará con cualquier otro asunto que por ley o reglamento requiera la atención del Tribunal en Pleno, o cuando el Tribunal así lo acuerde.
El funcionamiento en salas que aquí se promulga estará vigente durante el término en que el Tribunal sesione, se-gún contemplado en la Regla 4(d), supra. Así, pues, este funcionamiento en salas continuará durante cada término de sesiones y hasta que el Tribunal disponga otra cosa. En cambio, durante el periodo de receso, el Tribunal determi-nará el número de salas y los Jueces o las Juezas que las integrarán.

Esta Resolución entrará en vigor el lunes 13 de febrero de 2011. Publíquese.

Lo acordó y ordena el Tribunal, y lo certifica la Secreta-ria del Tribunal Supremo. La Jueza Asociada Señora Fiol Matta hace constar que se reafirma en su posición respecto a la atención de recursos en salas de despacho, expresada en el voto particular disidente que emitió cuando se certi-ficó el nuevo Reglamento de este Tribunal en noviembre de 2011. No obstante, no tiene objeción alguna a la composi-ción de las salas dispuesta en esta Resolución. La Juez Asociada Señora Rodríguez Rodríguez hace constar que se *515reitera en sus expresiones en In re Reglamento Tribunal Supremo, 183 D.P.R. 386 (2011).
(Fdo.) Aída Ileana Oquendo Graulau

Secretaria del Tribunal Supremo